   Case 3:17-cv-01362 Document 306 Filed 04/09/20 Page 1 of 5 PageID #: 6151



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

 THE CITY OF HUNTINGTON,

        Plaintiff,

 v.                                                    Civil Action No. 3:17-01362

 AMERISOURCEBERGEN DRUG
 CORPORATION, et al.

         Defendants.

 ____________________________________

 CABELL COUNTY COMMISSION,

        Plaintiff,
                                                       Civil Action No. 3:17-01665
 v.

 AMERISOURCEBERGEN DRUG
 CORPORATION, et al.

        Defendants.


         DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION
 TO COMPEL DEFENDANTS’ COMMUNICATIONS WITH THE DEA (Dkt. No. 269)

       Plaintiffs have filed a Motion to Compel Defendants’ Communications with the DEA,

seeking an order requiring Defendants to produce “all correspondence with DEA related to the

approval or request for approval of Defendants’ [suspicious order monitoring systems] from

1980 to present.” Dkt. No. 269 at 5. Five months ago, Defendants offered to conduct a

reasonable search for communications they had with DEA on the subject of suspicious order

monitoring dating back to 1996, more than 20 years before Plaintiffs filed suit. Ex. 1

(Defendants’ Submission re: Temporal Scope of Track 2 Discovery, Nov. 5, 2019). Plaintiffs

did not need to file a motion to obtain that relief; they only needed to accept Defendants’ offer.
    Case 3:17-cv-01362 Document 306 Filed 04/09/20 Page 2 of 5 PageID #: 6152



           Plaintiffs’ motion now extends the time period for which these documents are requested

all the way back to 1980. A request for documents stretching back 40 years makes no sense,

even for this limited category of documents, and Plaintiffs have made no showing to justify a

search reaching this far back in time. Notwithstanding that Plaintiffs made this request in an

improper and needless motion to the Court, Defendants will conduct a reasonable search for and

produce any communications with DEA related to the approval or request for approval of

Defendants’ SOM systems they are able to locate for that time period as well. Accordingly,

Defendants respectfully suggest that Plaintiffs’ Motion be denied as moot.

           In agreeing to make this production, Defendants do not waive and expressly preserve all

arguments that the appropriate time period for discovery in this litigation does not span 40

years. 1

Dated: April 9, 2020

Respectfully Submitted,

/s/ Steven R. Ruby
Brian A. Glasser (WVSB #6597)
Steven R. Ruby (WVSB #10752)
Raymond S. Franks II (WVSB #6523)
BAILEY GLASSER LLP
209 Capitol Street
Charleston, West Virginia 25301
Telephone: (304) 345-6555
Facsimile: (304) 342-1110
bglasser@baileyglasser.com
sruby@baileyglasser.com
rfranks@baileyglasser.com
Counsel for Cardinal Health, Inc. in Cabell County action
1
  Plaintiffs have disclaimed past and future damages. They assert that they are seeking only
prospective “abatement” of an ongoing nuisance. As set forth in Distributors’ briefing on statute
of limitations grounds, Dkt. No. 240, Plaintiffs may recover, whether damages or equitable
relief, only for conduct occurring within the statutory period, or back to January 2016, at the
latest. Evidence from 36 years prior to that relevant time period is not relevant to Plaintiffs’
claims. It certainly is not relevant to Plaintiffs’ ability to establish an ongoing nuisance in 2020,
which they seek to “abate.”


                                                   2
  Case 3:17-cv-01362 Document 306 Filed 04/09/20 Page 3 of 5 PageID #: 6153



/s/ David R. Pogue
Michael W. Carey (WVSB #635)
David R. Pogue (WVSB #10806)
Carey, Scott, Douglas & Kessler, PLLC
901 Chase Tower, 707 Virginia Street, East
P.O. Box 913
Charleston, WV 25323
Telephone: (304) 345-1234
mwcarey@csdlawfirm.com
drpogue@csdlawfirm.com
Counsel for Cardinal Health, Inc. in The City of Huntington action

Enu Mainigi
F. Lane Heard III
Ashley W. Hardin
WILLIAMS & CONNOLLY LLP
725 Twelfth Street NW
Washington, DC 20005
Tel: (202) 434-5000
Fax: (202) 434-5029
emainigi@wc.com
lheard@wc.com
ahardin@wc.com
Counsel for Cardinal Health, Inc.

/s/ Jeffrey M. Wakefield
Jeffrey M. Wakefield (WVSB #3894)
Jason L. Holliday (WVSB #12749)
FLAHERTY SENSABAUGH BONASSO PLLC
P.O. Box. 3843
Charleston, WV 25338-3843
Telephone: (304) 345-0200
jwakefield@flahertylegal.com
jholliday@flahertylegal.com

/s/ Timothy C. Hester
Timothy C. Hester
Mark H. Lynch
Christian J. Pistilli
Laura Flahive Wu
COVINGTON & BURLING LLP
One CityCenter
850 Tenth Street NW
Washington, DC 20001
Tel: (202) 662-5281
thester@cov.com
mlynch@cov.com


                                             3
  Case 3:17-cv-01362 Document 306 Filed 04/09/20 Page 4 of 5 PageID #: 6154



cpistilli@cov.com
lflahivewu@cov.com
Counsel for McKesson Corporation


/s/ Gretchen M. Callas
Gretchen M. Callas (WVSB #7136)
JACKSON KELLY PLLC
Post Office Box 553
Charleston, West Virginia 25322
Tel: (304) 340-1000
Fax: (304) 340-1050
gcallas@jacksonkelly.com

/s/ Robert A. Nicholas
Robert A. Nicholas
Shannon E. McClure
REED SMITH LLP
Three Logan Square
1717 Arch Street, Suite 3100
Philadelphia, PA 19103
Tel: (215) 851-8100
Fax: (215) 851-1420
rnicholas@reedsmith.com
smcclure@reedsmith.com
AmerisourceBergen Drug Corporation




                                      4
  Case 3:17-cv-01362 Document 306 Filed 04/09/20 Page 5 of 5 PageID #: 6155



                               CERTIFICATE OF SERVICE

The undersigned counsel hereby certifies that on this 9th day of April, the foregoing
“DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION TO COMPEL
DEFENDANTS’ COMMUNICATIONS WITH THE DEA (Dkt. No. 269)” was served using
the Court’s CM/ECF system, which will send notification of such filing to all counsel of record.


                                                      /s/ Steven R. Ruby
                                                      Steven R. Ruby
